W. Vincent Grady, J.
This proceeding was initiated by George I. Davis, one of the trustees named in the last will and testament of the above-named decedent requesting permission to resign and at the same time filing an account of his proceedings as such trustee.
C. Kenneth Vincent, one of the life beneficiaries and persons interested in the proceeding, appeared and made certain objections to the account as filed and requested that a construction of the trust set up under paragraph thirteenth of the last will and testament of decedent should be had to determine the true intent of the testatrix. The court duly appointed a special guardian to' represent certain infants who are interested parties, and after hearing the respective attorneys and the special guardian, and having read the memoranda of law submitted, and after due deliberation thereon, the court finds and decides as follows:
The account of George I. Davis as trustee should be finally judicially settled and allowed as filed, and he should be permitted to resign and be discharged from his duties as such trustee, and that letters of trusteeship heretofore issued to him should be revoked.
*874The language of paragraph thirteenth is clear and not ambiguous and should be construed exactly as it is written, namely: “ I give and bequeath all the rest, residue and remainder of my estate unto my trustees, hereinafter named, in trust nevertheless, for the following uses and purposes: to hold, invest, re-invest and keep the same invested during the life of my brother, c. kenneth vincent, and to pay from the income therefrom, One Thousand ($1000.00) annually to my niece, lenora m. boyd, One Thousand ($1000.00) annually to my nephew, Walter a. vincent, and One Thousand ($1000.00) annually to my nephew c. gerald vincent, and the balance of the income annually to my brother, c. kenneth vincent. Upon the death of my brother, c. kenneth vincent, I give, devise and bequeath the corpus of said trust estate as follows: One-third (%) thereof to my nephew, Walter a. vincent, One-third (%) thereof to my nephew, c. gerald vincent, the remaining One-third (%) thereof, I give, devise and bequeath unto my trustees hereinafter named, in trust nevertheless, to hold, invest, re-invest and keep the same invested, and to pay the net income therefrom unto my niece, lenora m. boyd, and upon her death, I give, devise and bequeath the corpus of the trust so held for her unto my nephews, Walter a. vincent and c. gerald vincent, in equal shares, absolutely and forever, or to their issue, per stirpes. In the event that my said niece, lenora m. boyd, should die before her father, I give devise and bequeath the amount which would have been held in trust for her unto my nephews, o. gerald vincent and Walter a. vinoent, in equal shares, absolutely and forever, or to their issue, per stirpes.”
Submit decree.